Mr. Presiding Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Damages, § 56*—what measure for breach of contract. In an action to recover for failure to purchase and accept deliveries of beer under a written contract, where the contract showed that the beer was to be manufactured and delivered after the date of the contract, held that the measure of plaintiff’s damages was the difference between the cost per barrel of manufacture and the contract price. 2. Witnesses, § 21*—when witness qualified. In an action where the measure of damages was the difference between the cost per barrel of manufacturing certain beer and the contract price therefor, and where plaintiff corporation’s president testified from personal knowledge as to such cost, a motion to strike out such testimony held not erroneously denied, although witness had refreshed his memory as to the figures to which he testified by looking at the books of plaintiff corporation, which he knew to be correct, for the reason that the objection to the testimony went to the source and extent of witness’ knowledge, and was not put on the ground that the books were the best evidence. 3. Contracts, § 384*—what evidence insufficient to show excuse for breach of contract. In an action to recover for the refusal to purchase and accept deliveries of beer under a written contract, evidence held insufficient to show that the beer was of unmerchantable quality, it appearing from the evidence that defendant’s reason for refusing performance of the contract was that he had sold out his saloon, and it also appearing from defendant’s testimony that he was satisfied with the beer both as to price and quality.